This suit is pending before us on application for writ of error to the Court of Civil Appeals for the Second District. The application shows that the case is an original suit filed in the Court of Civil Appeals, asking that court for a writ of mandamus against the plaintiffs in error, who were members of the Democratic Executive Committee of Wichita County, to require them to place the names of certain parties on the primary ballot as candidates for nomination to office at such primary. Upon hearing of the application and answer, the Court of Civil Appeals directed the issuance of the writ of mandamus. This application for writ of error is made by the plaintiffs in error because of that action by the Court of Civil Appeals.
The law is well settled that this Court has no jurisdiction of the subject matter of this suit. The Supreme Court has appellate jurisdiction to review decisions of the Courts of Civil Appeals only in cases where the latter exercise appellate jurisdiction. It has none to grant a writ of error where a Court of Civil Appeals in the exercise of its original jurisdiction, as in this case, has issued a writ of mandamus. The judgment of a Court of Civil Appeals in original actions of this character is final, in so far as the appellate jurisdiction of this Court is concerned. Schintz v. Morris,89 Tex. 648; City of Houston v. City of Palestine, 114 Tex. 306. The petition for writ of error is accordingly dismissed for want of jurisdiction. *Page 464